
	
		I
		111th CONGRESS
		2d Session
		H. R. 5573
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require the Inspector General of the Department of
		  Homeland Security to biennially review and evaluate the grants management and
		  oversight practices of the Federal Emergency Management
		  Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Grant Review
			 Act.
		2.Review and evaluation
			 of grants management and oversight practices of the Federal Emergency
			 Management agency
			(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, and every two years thereafter,
			 the Inspector General of the Department of Homeland Security shall review and
			 evaluate the grants management and oversight practices of the Federal Emergency
			 Management Agency with respect to the grants authorized under—
				(1)sections 2003 and
			 2004 of the Homeland Security Act (6 U.S.C. 604 and 605);
				(2)sections 1406,
			 1513, and 1532 of the National Transit Systems Security Act of 2007 (6 U.S.C.
			 1135, 1163, and 1182); and
				(3)section 70107 of
			 title 46, United States Code.
				(b)ComponentsThe
			 review under subsection (a) shall include an assessment of and recommendations
			 relating to—
				(1)the skills,
			 resources, and capabilities of the Federal Emergency Management Agency
			 workforce that administers such grants, both at Federal Emergency Management
			 Agency headquarters and in the Federal Emergency Management Agency regional
			 offices as appropriate;
				(2)any additional
			 resources and staff necessary to carry out such management and
			 oversight;
				(3)coordination with other components of the
			 Department of Homeland Security with a role in assisting the Federal Emergency
			 Management Agency manage and administer the grants referred to in subsection
			 (a); and
				(4)the procedures
			 that recipients of grants referred to in subsection (a) must follow in order to
			 obligate and expend their grant awards.
				
